DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 6, 9, 14 – 17, 21 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 15, 21:
The closest prior art is Lee et al. (U.S. Patent Publication 20160132155 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “the touch structure layer includes a plurality of sub-touch regions, and a portion of at least one of the first electrode layer and the second electrode layer disposed in the plurality of sub-touch regions is set to be a latticed electrode, the latticed electrode includes a plurality of electrode strips, the plurality of electrode strips are intersected with each other to form a plurality of openings in one-to- one correspondence with the plurality of light-emitting elements, wherein the black matrix is configured to make contact with a surface of each of the plurality of electrode strips of and is overlapped with projections of two adjacent color filters, wherein the black matrix is disposed on the surface away from the base of each of Page 2 of 10Application Serial No. 16/942,154PATENT Reply to Non-Final Office Action of Jan. 06, 2022Docket: CU-74945FG the plurality of electrode strips of , in the context of the rest of the claimed limitations.
	Claims 2 – 6, 9, 14, 16, 17, 22 - 27 depend on claims 1, 15, 21 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693